Title: Senate Resolution on William Blount, [4 July 1797]
From: United States Senate
To: 


                    
                        [4 July 1797]
                    
                    That so much of the Presidents Message of yesterday and the papers accompanying the same as relates to a letter purporting to have been written by Mr. Blount Esqe. a senator from the state of Tennisse be referred to a select commmittee to consider and report what in their opinion it is proper the senate should do thereon.
                    Resolved that the said Committee have power to send for persons papers and records relating to the subject committed to them.
                